Title: From John Adams to Ny., Militia Montgomery County, 19 July 1798
From: Adams, John
To: Montgomery County, Ny., Militia


To the Officers and Men of a Regiment of Militia newly arranged, in the County of Montgomery in the State of New York
Gentlemen
Philadelphia July 19 1798

An Address like yours of the 4. of July presented to me by your Representative Mr Cochran is very acceptable. When a foreign Power, with unblushing Countenance, demands the Power of choosing for you your Supream Magistrate, and of dictating to you and to him, the Persons you shall send or not send as Ambassadors, to defend your Interests, what Prerogative of a free People have you left? If they had demanded of you, your Farms, which your own laborious Exertions Since the revolution have converted, from a dreary Wilderness to beautiful and fruitful Fields, they would have demanded Trifles in comparison, with the essential Prerogatives of sovereignty. Your Government has indeed endeavoured with some success to secure Liberty and your Acknowledgment of it is very honourable. But untill very lately Licentiousness has been too little restrained. The Happiness of the Individual has been combined with Some degree of Energy in the state, and the Fame and Credit of the Nation has been raised, Against all Opposition on the only Basis, on which they can ever rest, that of Truth and Justice. The Difficulty of combining together, great Numbers of Men, Scattered over extensive territories, in any one Plan, and of bringing them to move and Act by any certain Rule, has not been sufficiently considered. A threatening Calamity may do more in a Month, than Argument could do accomplish in many Years.
These Blessings, imperfect as they may be, are not to be offered as the price of a dastardly peace, worse than War, No. All those who have acted the Part of Citizen Soldiers, on so nobly on all former Occasions, and all those young Heroes whose pulse beat high for Glory and their Country, will join with you, who have lately put on the Character of Citizen Soldiers in effectual defence of those dear bought Rights.

John Adams